

117 SRES 240 IS: Affirming the role of the United States in improving access to quality, inclusive public education and improved learning outcomes for children and adolescents, particularly for girls, in the poorest countries through the Global Partnership for Education.
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 240IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Booker (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONAffirming the role of the United States in improving access to quality, inclusive public education and improved learning outcomes for children and adolescents, particularly for girls, in the poorest countries through the Global Partnership for Education.Whereas access to quality education reduces poverty, advances economic prosperity, improves peace and security, and strengthens public health;Whereas the United Nations reported that 1,600,000,000 learners in more than 190 countries were affected by the closure of educational institutions at the peak of the COVID–19 pandemic;Whereas prior to the COVID crisis, the 2020 Global Education Monitoring Report, an annual accountability tool on the status of education internationally, found that an estimated 258,000,000 children and adolescents are out of school worldwide, with girls and children with disabilities more likely to be out of school in most of the developing world;Whereas a 2019 UNICEF Report found that only one in every five children in low-income countries has access to preprimary education;Whereas a 2019 World Bank Report found that more than half of all children in low- and middle-income countries cannot read a simple story by age 10;Whereas a 2020 UNESCO Global Education Monitoring Report found that children and adolescents with a sensory, physical, or intellectual disability are two and a half times more likely to have never been in school than their peers without disabilities;Whereas a 2018 UNICEF Report found that one in three children and adolescents are out of school in countries affected by conflict or disaster;Whereas a 2020 UNHCR Report found that almost half of school-age refugee children are out of school and, of the refugee children who do start primary school, less than half make it to secondary school;Whereas a 2018 World Bank Report found that 12 years of quality education for every girl would boost economies by as much as $30 trillion in increased lifetime earnings and that each year of secondary education for girls reduces the likelihood of marriage before the age of 18 by five percentage points or more;Whereas the Global Partnership for Education (GPE) was founded in 2002 as the only public-private global partnership exclusively dedicated to education in the world’s poorest countries;Whereas GPE-eligible countries are home to more than 1,000,000,000 children and adolescents, which represent 82 percent of out-of-school children;Whereas GPE focuses on improving education at a systems level, aligning partners behind each government’s education sector plan, to leverage the profound transformations required to deliver at least one year of preschool and 12 years of quality education for every child;Whereas GPE works in the countries with the greatest need, targets the hardest to reach children, and can respond quickly to emergencies;Whereas educational continuity helps partners keep their education systems functioning through wars, displacement crises, climate disasters and health emergencies, including the ongoing COVID–19 pandemic;Whereas GPE is a proven and effective aid delivery mechanism that complements the United States Government’s bilateral basic education programs by fostering coordination among all key partners, supporting the development and implementation of strong national education sector plans, and building on the commitment of developing country governments to expand quality educational opportunities for children in an equitable manner;Whereas the United States is among the leading supporters of GPE, is represented on the GPE Board of Directors, and currently serves the critical role of Coordinating Agent in eight GPE partner countries;Whereas United States Government Strategy on Basic Education, Fiscal Years 2019 through 2023, resolves to leverage GPE to advance its goal of achieving a world where education systems in partner countries enable all individuals to acquire the education and skills needed to be productive members of society;Whereas GPE is working with Education Cannot Wait, at global and country level, to develop optimized approaches to advance UN Sustainable Development Goal 4 and provide inclusive and equitable quality education for all, especially the most marginalized children in crisis situations;Whereas primary enrollment for girls has increased by 65 percent and almost three-quarters of partner countries have achieved gender parity in school completion;Whereas in 40 percent of partner countries, GPE’s partnership supports one or more activities relating to children with disabilities;Whereas GPE is the largest provider of education grants in the global COVID–19 response, mobilizing over $500,000,000 to ensure continued learning, school reopenings, and recovery;Whereas GPE support incentivized governments to save more than $6,000,000,000 through more efficient education spending, freeing up more funds to invest in education for the most marginalized;Whereas more than 60 percent of GPE’s spending is in countries affected by conflict or fragility, and GPE helped these countries to increase their primary school completion rates from 58 percent in 2002 to 68 percent in 2018;Whereas GPE’s 5-year strategic plan calls for leveraging and further developing innovative finance mechanisms to get every child learning, and extends a strong commitment to gender equality and inclusion across all workings of the partnership, including a new funding window that will raise an additional $250,000,000 for girls’ education; andWhereas with support from donors, GPE will enable 175,000,000 primary-age children to learn, reach 140,000,000 students with professionally trained teachers, get 88,000,000 more children in school, more than half of them girls, and save $16,000,000,000 through more efficient spending: Now, therefore, be itThat the Senate—(1)affirms the leadership and commitment of the United States Government to improving access to quality, inclusive public education and improved learning outcomes for the poorest and most marginalized children and adolescents worldwide, which promotes global stability, economic prosperity, and poverty elimination;(2)supports the vision, mission, and goals of GPE 2025 to appropriately mobilize partnerships and investments that transform education systems in developing countries, leaving no one behind;(3)recognizes that United States Government investments in bilateral basic education are complemented by GPE’s education systems-level approach and partnership building;(4)calls on the United States to engage in multiyear pledges to allow GPE to maximize its impact in supporting governments to provide quality, inclusive public education to children around the world and to leverage contributions from other countries and donors; and(5)calls on the Secretary of State and the Administrator of the United States Agency for International Development to commit to promoting children and adolescents attending school and learning throughout the world in accordance with the 2021 to 2025 GPE strategic period.